Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 09/24/2021. Claims 1, 2, 7, and 14 have been amended. Claims 10, and 15-20 have been canceled. Claims 1-9 and 11-14 are currently pending and have been addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment	
With respect to the 112(b) rejection, Applicant has canceled claim 19. Therefore Examiner withdraws the 112(b) rejection for claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 are directed to a system (i.e. a machine). Claims 7-9 and 11-13 are directed to a method (i.e. a process). Claim 14 is directed to a non-transitory computer readable storage media (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: system for optimizing content recommendations related to the training and managing of workers in a professional organization, receiving a skill input descriptive of a professional skill held by at least one worker; associating the skill input with a user profile for the at least one worker; storing the skill input as associated with the user profile including multiple additional user profiles with respective associated skill inputs; providing a proficiency test output descriptive of a proficiency test corresponding to the professional skill inputted; receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; comparing the user profile with the multiple additional user profiles to generate one or more recommended skills for the worker to add to their user profile; and sending an output to the worker of the one or more recommend skills; and wherein the step of generating the recommended skills output further includes: Page 2 of 17Appln. No. 16/549,685 Amdt. Dated September 24, 2021Reply to Office Action of July 8, 2021calculating a neighbor value based on a total quantity of secondary user profiles that have the same primary skill as the user profile; calculating a neighbor recommending value for each skill held by one or more secondary user profiles that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and in response to the recommendation score for the skill exceeding a predetermined threshold, generating the recommended skills output that includes the recommended skill.
Independent claim 7 recites: training and managing workers in a professional organization, the method comprising: receiving from a worker a skill input, descriptive of a professional skill held by the worker; receiving from the worker a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; generating a user profile for the worker, and associating the skill input and skill descriptor with the user profile; storing the user profile including multiple secondary user profiles as well as their associated skill inputs and skill descriptors; sending a proficiency test output to the worker, descriptive of a proficiency test corresponding to the professional skill inputted; receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; generating and sending a learning output to the worker, the learning output being descriptive of one or more training opportunities corresponding to the professional skill; generating a recommended skills output by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile; and sending the recommended skills output to thworker; and wherein the step of generating the recommended skills output further includes: Page 6 of 17Appln. No. 16/549,685 Amdt. Dated September 24, 2021Reply to Office Action of July 8, 2021 calculating a co-occurrence value between each pair of two skills, the co-occurrence value being the ratio of the number of secondary user profiles that include both of the two skills to the number of secondary user profiles that includes only a first one of the two skills; ranking the skills based on the co-occurrence value of each skill in relationship to the skills associated with the user profile; generating the recommended skills output, which includes a recommended skill, in response to (a) the number of times the skill is associated with secondary user profiles in the skillset exceeding a first predetermined threshold, and (b) the co- occurrence between the recommended skill and the skills associated with the user profile exceeding a second predetermined threshold.
Independent claim 14 recites: receive a skill input, descriptive of a professional skill held by at least one worker; receive a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; generate a user profile for the worker, and associate the skill input and skill descriptor with the user profile; store the user profile including multiple well as their associated skill inputs and skill descriptors; generate a recommended skills output by comparing the user profile with the secondary user profiles in the skillset that have the same primary skill as the user profile, the recommended skills output being descriptive of one or more skills not already associated with the user profile; and send the recommended skills output to theworker; wherein the step of generating a recommended skills output includes: creating a first set of recommended skills by comparing the user profile with the secondary user profiles that have the same primary skill as the user profile; Page 9 of 17Appln. No. 16/549,685 Amdt. Dated September 24, 2021Reply to Office Action of July 8, 2021 creating a second set of recommended skills by comparinq the user profile with the secondary user profiles in the skillset that have the same primary skill and one secondary skill as the user profile; creating a third set of recommended skills by comparing the user profile with the secondary user profiles in the skillset that have the same primary skill and at least half of all skills as the user profile; creating a fourth set of recommended skills by comparing the user profile with the secondary user profiles in the skillset that have the same primary skill as the user profile, and are flagged as emerqing skills; creating a fifth set of recommended skills by comparinq the user profile with the secondary user profiles in the skillset that have the same primary skill and one secondary skill as the user profile, and are flagged as emerqinq skills; creating a sixth set of recommended skills by calculating a co-occurrence value between each skill associated with the user profile and each skill in the skillset, and ranking the skills in the skillset database based on the co- occurrence value; and rankinq skills across the first, second, third, fourth, fifth, and sixth sets of recommended skills accordinq to one or more criteria to generate a list of recommended skills; the one or more criteria beinq selected from the group consisting of: commonality of a result across multiple models, weiqhting of one model relative to another model, weighting of one neighbor calculation type, absolutely priority of results from one model over another, and combinations thereof.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss training and managing workers in a 
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of training and managing workers by receiving skills associated with the workers, providing a proficiency test, comparing the user profile with additional user profiles in the skillset and sending recommended skills to workers. In particular, the claims only recite the additional elements – An artificial intelligence driven skill guidance recommendation engine, computing devices, a processor, a skillset database, and a non-transitory computer readable storage media. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining skill information from a system which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as recitation of artificial intelligence and computing, see MPEP 2106.05(h)).	Dependent claims 2-6, 8-9, and 11-13 add additional limitations, for example: (claim 2) The system of claim 1, wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certification, and case studies; (claim 3) The system of claim 1, wherein the computing device is further configured to perform the steps of: associating a skill level with the skill input received from the worker in the user profile in the skillset database, the skill level being descriptive of a level of proficiency related to the skill; sending a first proficiency test output to the worker descriptive of a first proficiency test; receiving a first result corresponding to the first proficiency test, and associating a first skill level with the skill input in the user profile when the first result exceeds a first predetermined threshold; sending a second proficiency test output to the worker descriptive of a second proficiency test; receiving a second result corresponding to the second proficiency test, and associating a second skill level with the skill input in the user profile when the second result exceeds a second predetermined threshold; sending a third proficiency test output to the worker descriptive of a third proficiency test; and receiving a third result corresponding to the third proficiency test, and associating a third skill level with the skill input in the user profile when the third result exceeds a third predetermined threshold,  but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims.
Step 2B: 	
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See at least Applicants specification Figure 1 and para 0031 details “The three components 102, 104, 106 are integrated into one single electronic platform by computing device 108. Broadly, computing device 108 may include one or more processors 110 and also a skillset database 112 that stores information about the workers and their associated professional skills. More detail about skillset database 112 is discussed below. Computing device is generally configured to perform the various computing process steps as described herein.” 	With respect to the artificial intelligence driven system, these limitations are also described in Applicants own specification as conventional elements. See at least Applicants specification para 0028 and Figure 1, details “First, FIG. 1 shows an overview diagram of a system 100 (or artificial intelligence driven system for training and managing workers in a professional organization 100)” and further see Applicants specification para 0051, details “The above several calculations, regressions, and analysis steps in process 200 and process 300 may be done by computing device 108 - and may be referred to as a type of machine learning or artificial intelligence data processing. Most broadly, computing device 108 includes an artificial intelligence based system 100 that evaluates the large set of data in skillset database”. Artificial intelligence is recited at a high-level of generality. These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity in particular fields, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).	Furthermore, dependent claims 2-6, 8-9, and 11-13 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2) The system of claim 1, wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certification, and case studies. These limitations merely provide further transmitting, comparing, receiving and associating skills and proficiency tests of workers which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2017/0221165 A1), hereinafter “Sawant”, in view of Peran et al. (US 2020/0034776 A1), hereinafter “Peran”.

Regarding Claim 1, Sawant teaches An … driven skill guidance recommendation engine system for optimizing content recommendations related to the training and managing of workers in a professional organization, the system comprising at least one computing device, the computing device including a processor; and wherein the computing device is configured to perform the steps of: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042); 
receiving a skill input descriptive of a professional skill held by at least one worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
associating the skill input with a user profile for the at least one worker; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.)
storing the skill input as associated with the user profile in a skillset database, the skillset database including multiple additional user profiles with respective associated skill inputs; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
providing a proficiency test output descriptive of a proficiency test corresponding to the professional skill inputted; (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; (Sawant, Figures 11- 12, discloses proficiency P4 for JAVA (professional skill));
… to generate one or more recommended skills for the worker to add to their user profile; (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
sending an output to the worker of the one or more recommend skills; and (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
wherein the step of generating the recommended skills output further includes … generating by the skill guidance recommendation engine the recommended skills output that includes the recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information including recommendations for skills development. Sawant, para 0035, teaches through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments.).
Yet, Sawant does not appear to explicitly teach “artificial intelligence” and “comparing the user profile with the multiple additional user profiles in the skillset database”.
In the same field of managing skills of workers, Peran teaches artificial intelligence (Peran throughout, see at least Peran title “Managing skills using machine learning”, Peran, Abstract, and Peran Figure 8, para 0003, para 0019) and comparing the user profile with the multiple additional user profiles in the skillset database (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10)).

Sawant throughout teaches recommending skills based on calculations including weighting values, thresholds and associations or mapping among data in databases (See at least Sawant, para 0066, 0071, 0103). Yet Sawant does not appear to explicitly teach: “calculating … a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile; calculating …  neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill;  calculating … a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and in response to the recommendation score for the skill exceeding a predetermined threshold”.
In the same field of managing skills of workers, Peran teaches calculating … a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 9, element 904, teaches determining adjacency of each skill to all other skills of a plurality of entities. Examiner is interpreting “adjacency” as the neighbor value.)
calculating … a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, 
calculating … a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and in response to the recommendation score for the skill exceeding a predetermined threshold”. (Peran, para 0084-0087, discloses determining recommendations for skills, for example out of 1458 skills, calculating through matrices recommend skill cluster C. Examiner notes each skill would have a value/score, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, discloses recommended skill clusters… the skill is recommended by a selected threshold (e.g. 95%). Further, Peran, para 0069, discloses various computational, data processing may be used in the skill forecasting models).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating neighbor values and neighbor recommending values for recommending skills as taught by Peran with the motivation to analyze skill sets of employees to recommend new skills to an employee, as it is often easier to up-skill an existing employee than go through the process of hiring a new employee (Peran, para 0017). The Sawant invention, now incorporating the Peran invention, has all the limitations of claim 1.

Regarding Claim 2, Sawant, now incorporating Peran, teaches the system of claim 1, wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certifications, and case studies. (Sawant, para 0069, discloses 

Regarding Claim 3, Sawant, now incorporating Peran, teaches the system of claim 1, wherein the computing device is further configured to perform the steps of: 
associating a skill level with the skill input received from the worker in the user profile in the skillset database, the skill level being descriptive of a level of proficiency related to the skill; (Sawant, Figure 5, para 0104. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role.);
sending a first proficiency test output to the worker descriptive of a first proficiency test; (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests);	receiving a first result corresponding to the first proficiency test, and associating a first skill level with the skill input in the user profile when the first result exceeds a first predetermined threshold; (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined);	sending a second proficiency test output to the worker descriptive of a second proficiency test; (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests. Sawant, para 0104, discloses a secondary skill. Sawant, Figure 7, discloses four skills including Java 2D and 3D; Java Availability Suite and Java API);
receiving a second result corresponding to the second proficiency test, and associating a second skill level with the skill input in the user profile when the second result exceeds a second predetermined threshold; (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined);
sending a third proficiency test output to the worker descriptive of a third proficiency test; and (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests. Sawant, para 0104, discloses a secondary skill. Sawant, Figure 7, discloses four skills including Java 2D and 3D; Java Availability Suite and Java API);
receiving a third result corresponding to the third proficiency test, and associating a third skill level with the skill input in the user profile when the third result exceeds a third predetermined threshold (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined. Further, Examiner notes Figure 5, discloses many different skills and Figure 9 discloses minimum for proficiency. It is certainly obvious to have multiple skills and levels assessed).

Regarding Claim 5, Sawant teaches the system of claim 1, and Sawant further teaches wherein: the proficiency test is conducted offline from the system for training and managing workers; and the computing device is further configured to perform the steps of: receiving a result of the proficiency test through an upload to the system for training and managing workers; 
 (Sawant, Para 0058-0059, discloses third party training systems. Sawant, para 0038-0039, discloses the tests may assess the participant's knowledge on core and/or mandatory skills and may include code assessment. In addition, the participants may receive credit in the multi-skilling framework for earning certifications, for example, from software vendors such as SAP, Oracle, Microsoft, Salesforce.com and Pega. Moreover, various events may be conducted to provide forums for participants to demonstrate their technical skills, such as coding contests, quizzes and hackathons. (Examiner notes a hackathon for example is offline from the system));
comparing the result of the proficiency test to a predetermined threshold; calculating a proficiency rating value, when the result of the proficiency test exceeds the predetermined threshold; (Sawant, para 0071, discloses A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined and/or independently adjusted); and associating the proficiency rating value with the user profile (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.).

Regarding Claim 6, Sawant teaches the system of claim 1, and Sawant further teaches wherein the computing device is further configured to: receive a skill descriptor input for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
associate the skill descriptor with each skill in the user profile, as stored in the skillset database; (Sawant, Abstract, discloses associating skills; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
wherein the step of comparing the user profile with the multiple additional user profiles in the skillset database includes comparing the user profile to other user profiles that have the same primary skill.”
In the same field of managing skills of workers, Peran teaches wherein the step of comparing the user profile with the multiple additional user profiles in the skillset database includes comparing the user profile to other user profiles that have the same primary skill (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).

Regarding Claim 7, Sawant teaches A method of using … driven skill guidance recommendation engine to optimize content recommendations related to training and managing workers in a professional organization, the method comprising: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);
receiving from a worker a skill input, descriptive of a professional skill held by the worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
receiving from the worker a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
generating a user profile for the worker, and associating the skill input and skill descriptor with the user profile; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile. Sawant, para 0073, discloses graphical representations may be generated and displayed to users for communicating participants' multi-skilling information. For example, multi-skilling records and statistics, participants' multi-skill proficiency status, may be generated and displayed. Web applications may generate multi-skilling displays.)
storing the user profile in a skillset database, the skillset database further including multiple secondary user profiles as well as their associated skill inputs and skill descriptors; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
sending a proficiency test output to the worker, descriptive of a proficiency test corresponding to the professional skill inputted; (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; (Sawant, Figures 11- 12, discloses proficiency P4 for JAVA (professional skill));
generating and sending a learning output to the worker, the learning output being descriptive of one or more training opportunities corresponding to the professional skill; (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be prescribed and recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, para 0036-0037, discloses the participant may be directed by the multi-skilling framework to undertake 
generating a recommended skills output … sending the recommended skills output to the worker; and wherein the step of generating the recommended skills output further includes:   (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information including recommendations for skills development); ranking, by the skill guidance recommendation engine, the skills in the skillset database (Sawant, Figure 1, para 0045, discloses records of skills; Figure 2, discloses storage; Figure 5, discloses ranking skills by skill ID’s (Skill 100; Skill 110; Skill 120; Skill 130, etc.)); generating by the skill guidance recommendation engine the recommended skills output, which includes a recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information including recommendations for skills development);
Yet, Sawant does not appear to explicitly teach “an artificial intelligence” and “comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile”.
In the same field of managing skills of workers, Peran teaches an artificial intelligence (Peran throughout, see at least Peran title “Managing skills using machine learning”, Peran, Abstract, and Peran Figure 8, para 0003, para 0019) and comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target 
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence and comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).	Sawant throughout teaches recommending skills based on calculations including weighting values, thresholds and associations or mapping among data in databases (See at least Sawant, para 0066, 0071, 0103). Yet Sawant does not appear to explicitly teach: “calculating … a co-occurrence value between each pair of two skills in the skillset database, the co-occurrence value being the ratio of the number of secondary user profiles in the skillset database that include both of the two skills to the number of secondary user profiles in the skillset database that includes only a first one of the two skills; … based on the co-occurrence value of each skill in relationship to the skills associated with the user profile; … in response to (a) the number of times the skill is associated with secondary user profiles in the skillset database exceeding a first predetermined threshold, and (b) the co- occurrence between the recommended skill and the skills associated with the user profile exceeding a second predetermined threshold.”.
In the same field of managing skills of workers, Peran teaches calculating … a co-occurrence value between each pair of two skills in the skillset database, the co-occurrence value being the ratio of the number of secondary user profiles in the skillset database that include both of the two skills to the number of secondary user profiles in the skillset database that includes only a first one of the two skills; … based on the co-occurrence value of each skill in relationship to the skills associated with the user profile; (Peran, para 0067, 0077, 0081, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, para 0081-0083 and Figure 8, discloses skill semantic similarity and estimation of skill similarity. Examiner is interpreting the estimation of skill similarity between skills as the co-occurrence value. Further, Examiner 
… in response to (a) the number of times the skill is associated with secondary user profiles in the skillset database exceeds a first predetermined threshold, (Peran, para 0084-0087, discloses determining recommendations for skills, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, discloses recommended skills… the skill is recommended by a selected threshold (e.g. 95%). Peran, para 0019, discloses forecasted skills similarity skill matrices may be generated from a sum of one or more initial / original similarity matrices (which may be generated from a machine learning operation). Further, Examiner notes it is obvious the higher the sum or quantity having the skill the more highly the skill would be recommended. Further, Peran, para 0069, discloses various computational, data processing may be used in the forecasting models and skill clustering); and (b) the co-occurrence between the recommended skill and the skills associated with the user profile exceeds a second predetermined threshold (Peran, para 0019, discloses recommended skills… the skill is recommended by a selected threshold (e.g. 95%). Peran, para 0092, discloses similarity from the similarity matrix exceeds a predefined threshold).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating a co-occurrence value between each pair of two skills in the skillset database as taught by Peran with the motivation to analyze skill sets of employees to recommend new skills to an employee, as it is often easier to up-skill an existing employee than go through the process of hiring a new employee (Peran, para 0017). The Sawant invention, now incorporating the Peran invention, has all the limitations of claim 7.

Regarding Claim 9, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein: the learning output includes training meta-data selected from the group consisting of: mode of learning, duration of the training, skill level, and combinations thereof (Sawant, para 0049, discloses enable participants of the multi-skilling program to register for .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Ivanir et al. (US 7,153,140 B2), hereinafter “Ivanir”.

Regarding Claim 4, Sawant, now incorporating Peran, teaches the system of claim 1, wherein: the proficiency test is an automated …; and the computing device is further configured to perform the steps of: Sawant, para 0038, discloses tests to assess the worker. Yet, Sawant and Peran do not appear to explicitly teach: “question-and-answer format questionnaire … generating the proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test.”
In the same field of endeavor of training and improving user skills, Ivanir teaches question-and-answer format questionnaire … generating the proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test (Ivanir, Abstract, discloses analyzing and evaluating skills. Ivanir, Figure 1, element B, discloses predefine questions and answers for evaluating user knowledge and skill in given topic. Ivanir, Figure 2, stage 5, discloses writing set of answers for each question (a series of answers). Ivanir, claim 1, discloses a computer based method of training a user in a given subject comprising: providing the user through a computer interface a set of questions on the given subject, wherein the questions and their associated answers are predefined and stored in a database. Ivanir, Column 3, lines 65-67, discloses answers as well as the amount of time it takes him/her to answer each question. Further, Ivanir, Figure 2, 
Since Sawant, Peran and Ivanir all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the question and answer questionnaires of Ivanir with the motivation to help minimize the gap between a user’s current knowledge and the knowledge needed for succeeding at a job (Column 2, lines 51-55). The Sawant and Peran invention, now incorporating the Ivanir invention, has all the limitations of claim 4.

Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Pennington et al. (US 2010/0233663 A1), hereinafter “Pennington”.

Regarding Claim 8, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the step of generating and sending a learning output to the worker further includes: accessing a training opportunity database, the training opportunity database … wherein the learning output includes information corresponding to the one or more selected training opportunities (Sawant teaches enabling participants of the multi-skilling program to register for training and take online training (Sawant, para 0049)).
Yet, Sawant and Peran do not appear to explicitly teach: “the training opportunity database including data descriptive of one or more training opportunities; and selecting one or more training opportunities from the training opportunity database.”
In the same field of endeavor, Pennington teaches the training opportunity database including data descriptive of one or more training opportunities; and selecting one or more training opportunities from the training opportunity database; (Pennington, Abstract, Figure 1, para 0075, discloses the personalized training curriculum may comprise selected courses from the available courses, including the course source location and course content (data description of the training opportunities)).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding Claim 11, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the method further includes steps of: receiving a new skills input from the worker, the new skills input being made up of one or more skills described in the recommended skills output; (Sawant, claim 9, para 0047, 0073, discloses recommendations for career or skills development. Sawant, para 0024 and para 0105, teaches a user successfully completing a multi-skilling program. Sawant, Figure 8 and para 0100, discloses new multi-skill role may be defined when a user selects to be associated with the new role. A name for the new multi-skill role and a corresponding definition for the new role may entered by the user in the GUI screen. The database may be updated with the new role information.);
associating the new skills input with the user profile; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.);
sending a new skill proficiency test output to the worker, descriptive of a new proficiency test corresponding to one of the skills in the recommend skills output contained in the new skills input; and (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
generating and sending a new skill learning output to the worker, the new skill learning output being … corresponding to the one of the skills in the recommend skills output contained in the new skills input (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
Sawant and Peran do not appear to explicitly teach: “descriptive of training opportunities”.
descriptive of training opportunities (Pennington, Abstract, Figure 1, para 0075, discloses the personalized training curriculum may comprise selected courses from the available courses, including the course source location and course content (data description of the training opportunities)).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the training opportunities of Pennington with the motivation to map relevant educational content from which personalized employee training curriculum are generated for workers (Pennington, Abstract). The Sawant and Peran invention, now incorporating the Pennington invention, has all the limitations of claim 11.

Regarding Claim 13, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the step of sending the recommended skills output to the worker further includes: sending to the worker (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information and determining recommended training for a participant … For example recommendations for career or skills development);
Yet, Sawant and Peran do not appear to explicitly teach: “a description of a model used to generate the recommend skills output.”
In the same field of endeavor, Pennington teaches a description of a model used to generate the recommend skills output (Pennington, Abstract, Figures 1, 3, 5B, 6, 7, 9, 10, 12A-12B, 17 and 19. Pennington, Figure 3, discloses the users choose a detailed personal skills assessment and a customized skill gab is generated along with a personalized curriculum; Figure 6, discloses model for IT workforce, Figure 10, discloses the model and job mapping; Figure 12A, discloses providing individuals with clear definitions of components that make up their jobs. Examiner notes it would be obvious to send a description of a model and skill gap to a user for a user to clearly understand.).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  output of Pennington with the motivation for users to have clear definitions of the components that make up their jobs and the competencies required (Pennington, Abstract, Figures 12A-12B). The Sawant and Peran invention, now incorporating the Pennington invention, has all the limitations of claim 13.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and Pennington and further in view of Ivanir.

Regarding Claim 12, Sawant, now incorporating Peran and Pennington, teaches the method of claim 11, wherein: the new proficiency test is an automated …; and the computing device is further configured to perform the steps of: 
Yet, Sawant, Peran and Pennington do not appear to explicitly teach: “question-and-answer format questionnaire … generating the new proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test..”
In the same field of endeavor of training and improving user skills, Ivanir teaches question-and-answer format questionnaire … generating the new proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test (Ivanir, Abstract, discloses analyzing and evaluating skills. Ivanir, Figure 1, element B, discloses predefine questions and answers for evaluating user knowledge and skill in given topic. Ivanir, Figure 2, stage 5, discloses writing set of answers for each question (a series of answers). Ivanir, claim 1, discloses a computer based method of training a user in a given subject comprising: providing the user through a computer interface a set of questions on the given subject, wherein the questions and their 
Since Sawant, Peran, Pennington and Ivanir all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the question and answer questionnaires of Ivanir with the motivation to help minimize the gap between a user’s current knowledge and the knowledge needed for succeeding at a job (Column 2, lines 51-55). The Sawant, Peran and Pennington invention, now incorporating the Ivanir invention, has all the limitations of claim 12.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Habichler et al. (US 8,046,307 B2), hereinafter “Habichler”.

Regarding Claim 14, Sawant teaches One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a computing device, causes the processor to: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, Figure 1. Sawant, para 0042);
receive a skill input, descriptive of a professional skill held by at least one worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
receive a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
generate a user profile for the worker, and associate the skill input and skill descriptor with the user profile; (Sawant, Figure 3, para 0047. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0053, discloses generating participant data retrieved from databases to display on GUI (including skill data of users, Sawant, para 0043). Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.)
store the user profile in a skillset database, the skillset database further including multiple secondary user profiles as well as their associated skill inputs and skill descriptors; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
generate a recommended skills output by …, the recommended skills output being descriptive of one or more skills not already associated with the user profile; and send the recommended skills output to the worker; and wherein the step of generating a recommended skills output includes: creating a first set of recommended skills by (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information, including recommendations for skills development);
ranking the skills in the skillset database … to generate a list of recommended skills (Sawant, Figure 1, para 0045, discloses records of skills; Figure 2, discloses storage; Figure 5, discloses ranking skills by skill ID’s (Skill 100; Skill 110; Skill 120; Skill 130, etc.));
Yet, Sawant does not appear to explicitly teach “comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile … comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile”
In the same field of managing skills of workers, Peran teaches comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile … comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a 
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).
Sawant throughout teaches recommending skills based on calculations including weighting values, thresholds and associations or mapping among data in databases (See at least Sawant, para 0066, 0071, 0103). Yet Sawant does not appear to explicitly teach: “creating a … set of recommended skills by comparinq the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile; creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and at least half of all skills as the user profile; creating a …set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, and are flagged as emerqing skills; creating a … set of recommended skills by comparinq the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile, and are flagged as emerqinq skills; creating a … set of recommended skills by calculating a co-occurrence value between each skill associated with the user profile and each skill in the skillset database, and based on the co- occurrence value; and …; the one or more criteria beinq selected from the group consisting of: commonality of a result across multiple models, weiqhting of one model relative to another model, weighting of one neighbor calculation type, absolutely priority of results from one model over another, and combinations thereof.”
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile; (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and at least half of all skills as the user profile; (Peran, para 0021, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Examiner notes the threshold example may be 50%);
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, and are flagged as emerging skills; (Peran, para 0021, Peran, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Peran, Figure 10 and para 0062, discloses target skill. Examiner is interpreting target skills as emerging skills);
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile, and are flagged as emerging skills; (Peran, para 0021, Peran, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Peran, Figure 10 and para 0062, discloses target skill. Examiner is interpreting target skills as emerging skills);
creating a … set of recommended skills by calculating a co-occurrence value between each skill associated with the user profile and each skill in the skillset database, and … based on the co-occurrence value; and (Peran, para 0067, 0077, 0081, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, para 0081-0083 and 
the one or more criteria beinq selected from the group consisting of: commonality of a result across multiple models, weiqhting of one model relative to another model, weighting of one neighbor calculation type, absolutely priority of results from one model over another, and combinations thereof (Peran, para 0080 and Figure 8 use machine learning for skill similarity (commonality) and may use various computations. See at least Peran, para 0091-0092, discloses weighting the calculation types to optimize in various combinations. Examiner notes various calculations for determining skills is certainly within the ability of one of ordinary skill in the art.)
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same and similar skills across entities as taught by Peran with the motivation to recommend and analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).
Yet, Sawant does not appear to explicitly teach “ranking skills across the first, second, third, fourth, fifth, and sixth sets of recommended skills according to one or more criteria”.
In the same field of endeavor, Habichler teaches ranking skills across the first, second, third, fourth, fifth, and sixth sets of recommended skills according to one or more criteria (Habichler, Abstract. Habichler, Figure 7A, discloses six recommendations according to criteria (value to employee/organization, the highest is Organization XX, C++ Expert-Level, the lowest criteria is listed which is the activity of presentation at organization’s tech luncheon series).).
Since Sawant and Habichler teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with Habichler’s six sets of recommendations with the criteria of high to low with the motivation for a user to choose the recommendation that is the highest value to the employee and .

Response to Arguments
Applicants arguments filed on 09/24/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner has updated and maintains the 101 rejection.

Applicant remarks on pages 13 -14 with respect to independent claims 1, 7 and 14: “Applicant respectfully submits that these features are a technical solution to a technical problem of accurately providing useful content recommendations with respect to professional skills. Furthermore, these operations are complex and must be performed by a computing device and cannot be performed manually or by simple automation of a manual computation…In other words, the independent claims, each as a whole, are directed toward a technical improvement and, therefore, integrate the recited operations into a practical application. Accordingly, the Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101.”
Examiner respectfully disagrees. 
With respect to Applicants remarks “operations are complex and must be performed by a computing device and cannot be performed manually or by simple automation of a manual computation”, Examiner respectfully does not find these remarks persuasive because simply implementing the abstract idea on a generic computing device is not a practical application of the abstract idea. The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
With respect to Applicants remarks that “these features are a technical solution to a technical problem of accurately providing useful content recommendations with respect to professional skills”, 
Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.5.C. § 103 rejections: Applicants arguments have been given due consideration, but Examiner respectfully finds them unpersuasive. Further, Examiner has updated the 103 rejection in light of the claim amendments.

Applicant argues (Remarks pages 15-16): “Independent claims 1, 7, and 14 have been amended. Specifically, with respect to independent claim 1, this claim has been amended to recite features of original dependent claim 10 and also newly recited features that further distinguish over the cited references. With respect to the features of original dependent claim 10, the Office Action alleges that Peran teaches these features. However, Applicant respectfully traverses this rejection. Applicant respectfully submits that Peran at paragraphs [0080] - [0083] teaches that "adjacency" and the "similarity matrix" is a specific type of calculation detailed therein, that does not match the presently claimed features in this regard. Namely, Peran teaches "clusters" found in the data - and not the presently claimed "neighbor recommending value" based on secondary user profiles in the skillset database that have the same primary skill as the user profile. Applicant acknowledges that Peran may be directed to similar goals, and is therefore relevant art - however, Applicant respectfully submits that the specific teachings in Peran are distinct from the presently claimed features. Accordingly, amended independent claim 1 would not have been obvious over the cited references.
With respect to amended independent claim 7, this claim has been amended to recite features of original dependent claim 17 and also newly recited features that further distinguish over the cited references. With respect to the features of original dependent claim 17, the Office Action alleges that Peran teaches these features. However, Applicant again respectfully traverses this rejection. Applicant respectfully notes that the Office Action on page 26 makes the same rejection over original dependent claim 17 as it does on page 18 over original dependent claim 10 - even though these two claims recite entirely different calculations. Applicant respectfully submits that the "clusters" taught by Peran at paragraphs [0080]-[0083] are also entirely different from the claimed "co-occurrence value in relationship to the skills associated with the user profile" (emphasis added). Accordingly, Applicant respectfully submits that Peran does not in fact teach these features of amended independent claim 7.
Finally, with respect to independent claim 14, this claim has been amended to recite features originally found in dependent claim 20 as well as additional newly recited features directed to: "the one or more criteria being selected from the group consisting of: commonality of a result across multiple models, weighting of one model relative to another model, weighting of one neighbor calculation type, absolutely priority of results from one model over another, and combinations thereof". Applicant respectfully submits that these features are nowhere taught or suggested by Habichler, nor by any other cited reference.”

Examiner respectfully disagrees. 
As an initial matter, with respect to Peran and the term “clusters”, Examiner respectfully notes the clusters in Peran are a group of skills (more than one skill with similarities or commonalities). Applicants own specification teaches more than one skill with similarities or commonalities, See Applicants specification at least para 0043, 0045-0046 and Fig. 6. Therefore these remarks are found unpersuasive.
With respect to Applicants remarks on claim 1: “Applicant respectfully submits that Peran at paragraphs [0080] - [0083] teaches that "adjacency" and the "similarity matrix" is a specific type of calculation detailed therein, that does not match the presently claimed features in this regard”, Examiner respectfully disagrees. The limitation in claim 1 Applicant is referring to is “wherein the step of generating the recommended skills output further includes: calculating”. Applicants argument is unpersuasive as the primary reference Sawant throughout teaches recommending skills to users based on skill assessments and calculations (See at least Sawant para 0035, 0066, 0071 and 0073). Peran teaches calculating skills of users using machine learning and various calculations. Peran is relied on for teaching the neighbor value and the neighbor recommending value for skills as explained in the above 103 rejection. Peran, Figure 9, element 904, teaches determining adjacency (neighbor value) of each skill to all other skills of a 
With respect to Applicants remarks on claim 7: "Applicant respectfully submits that the "clusters" taught by Peran at paragraphs [0080]-[0083] are also entirely different from the claimed "co-occurrence value in relationship to the skills associated with the user profile"”, Examiner respectfully finds these remarks unpersuasive, as Peran, para 0081-0083 and Figure 8, discloses skill semantic similarity and estimation of skill similarity. Examiner is interpreting the estimation of skill similarity between skills as the co-occurrence value as explained in the above 103 rejection. 
With respect to Applicants remarks on claim 14, Examiner respectfully disagrees and has updated the 103 rejection in light of the claim amendments with the teachings of Peran. Examiner respectfully notes the newly added limitation in claim 14 is broad, as it states “one or more criteria being selected … and combinations thereof.” Examiner notes various calculations amongst skills is certainly within the ability of one of ordinary skill in the art, as primary reference Sawant throughout teaches recommending skills based on calculations including weighting values, thresholds and associations or mapping skills among data in databases (See at least Sawant, para 0066, 0071, 0103) and Peran teaches calculating skills of users using machine learning and various calculations. Peran, para 0080 and Figure 8 use machine learning for skill similarity and various computations. Therefore Applicants remarks are found unpersuasive.
Examiner maintains the 103 rejection with respect to these and all depending claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Reddick et al. US 2020/0342777 A1 – discussing techniques are described by which learner skill can be estimated over time, even in the presence of large data sets. A rating system can be used in which a learner's submission of a course assessment can be interpreted.
Swanson et al. US 2014/0278833 A1 – discussing para 0010, provide training stakeholders with efficient, data-driven training recommendations that quickly and efficiently suggest training content and environments that are best suited to meet the individual's needs and effectively achieve learning objectives…Para 0039, To develop its recommendations, the training guidance system employs multiple modeling techniques POMDP (ATM subsystem) and machine learning (RAPID subsystem) that identify optimal training paths/solutions given training requirements based on the trainee's profile of current skills, desired training outcomes, and the available training environments, devices, and content.
Corbett US 2019/0051199 A1 – discussing para 0039, the system 100 sends 450 to the user device 160 suggestions of skills, books, and/or knowledge to certify. Thereafter, the user device 160 receives 452 the suggestions… The system 100 may store information on tests, test questions, books, and skills, as well as information on the users and/or their answers and/or cumulative resumes, in some or all of the plurality of tests database 120, the plurality of skills database 122, and/or the plurality of resumes database.
Reinerman-Jones US 2013/0260357 A1 – discussing skill screening
Carlin US 10,552,764 B1 – discussing automated learning may receive training data from one or more students and, through the use of the training model and the learning model, output training recommendations for the one or more students
Treves et al. US 9,680,945 B1 – dynamic skill-based content recommendations
Skiba et al. US 2016/0100059 A1 – discussing Agents of a contact center are trained and assessed without the need for a separate testing and assessment task. Work items are provided to agents, who are non-primary agents with respect to a particular skill associated with an attribute of a work item. With the controlled routing of the non-primary work items to the non-primary agent, the agent is provided with a chance to practice their non-primary skills, with the intention of improving said skills
White et al. US 2012/0226529 A1 – discussing a request from the identified individual to access employee data in a resource computer system may be received. A determination may be made as to whether the identified individual is an employee of a plurality of employees of an entity. Upon determining the identified individual is an employee of the plurality of employees of the entity, updated identified individual entered proficiency level ratings data for a plurality of skills of the identified individual may be received. A notification to a manager of the updated identified individual entered proficiency level ratings data may be generated. For each updated identified individual entered proficiency level ratings data for the plurality of skills of the identified individual, manager entered validation data may be received. Para 0055, discloses in response to completion of training and/or reaching a threshold score, one or more skills and/or proficiency level ratings for the employee may be modified.
Nashner US 5,980,429 – discussing training and monitoring 
Agusta US 6,584,192 B1 – discussing skill-based tasks for employees
Lacy et al. US 6,524,109 B1 – discussing An improved skill set assessment system and method is disclosed for allowing a user to assess the user's proficiency at performing a predetermined set of skills related to the user's employment position.
Sheehan US 6,144,838 – discussing a method for diagnostic assessment and proficiency scaling of test results is provided.
Donnelly et al. US 6,049,776 - A Resource Management System (RMS) including an RMS server having an RMS database containing files storing information on employees, employee skills, employee schedules and projects
Jansen US 2020/0065767 A1 – discussing workers experience. Figure 18, discussing workers skillset compared to groups (ratio).
Jayaram et al. US 2014/0129631 A1 – discussing ranking skills and skill endorsements.  Para 0026, discloses briefly, to suggest a skill, the data in the potential endorser's member profile may be compared with statistical probability data calculated from other member's profiles to generate a recommendation for that member. So, for example, if members with particular attributes (such as employment, education, other skills) A and B also frequently possess skill 
Kurjanowicz et al. US 2017/0103663 A1 – discussing a skill training system. Figure 7 recommended training …Figure 13, discussing benchmarks (thresholds) for skills.
Wong et al. US 2017/0091813 A1 – discussing a prospect score for a prospect member based on a prospect member skillset, computing a prospect score for the prospect member using the first model and the prospect member skillset, and providing the at least one of a classification value and a prospect score for use in evaluating the prospect member.
McGregor et al. US 10,515,331 B1 –discussing evaluating skills … Figure 8, skill value; skill point value, etc.
Wright et al. US 8,589,215 B2 – discussing work skillset generation and metric values for skills.
Branca US 2009/0112704 A1 – discussing efficient allocation of skills of workers.
Fliess et al. US 7,519,539 B1 – discussing skills in an enterprise management system
Puram et al. US 6,289,340 B1 - compare and rank candidates, adjusted skills scores are used which are limited by the priority of the skill
Degeratu et al. US 2008/0313000 A1 – discussing facilitating skill gap analysis 
Yan et al. (US 2021/0027233) – discussing skill validation
WO 2020/003325 A1 – discussing Disclosed is an automated method and system for skill management wherein a skill gap is identified for a selected user given his role. The said skill gap is identified based on a comparison of a user profile corresponding to the selected user and the success profile for the role associated with the selected user. The disclosed method and systems leverage a skill ontology to identify emerging and critical skills for a given role in an industry vertical. Based on the identified skill gap, a dynamic content repository comprising of one or more training content material is generated and delivered to the user wherein the one or more training content material of the dynamic content repository is .

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/R.R.N./Examiner, Art Unit 3629            /SANGEETA BAHL/        Primary Examiner, Art Unit 3629